Citation Nr: 1214270	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  09-19 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T. R. Bodger, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1958 to October 1962.  He also had Air National Guard service until May 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required of him.  


REMAND

Reason for Remand:  To obtain service personnel records and provide another VA examination

The Veteran asserts that he experienced noise exposure during his active duty and service in the Air National Guard until May 1988.  See June 2005 statement; January 2009 statement; May 2009 VA Form 9; and December 2009 statement.  

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  The term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from an injury or disease incurred or aggravated in line of duty, and any period of inactive duty for training during (INACDUTRA) which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24).  

The Board is of the opinion that acoustic trauma sustained during a period of ACDUTRA or INACDUTRA would constitute an injury for the purposes of these laws and regulations.  Therefore, an additional VA medical opinion should be obtained.  In this regard, the Board notes that the Veteran's MOS indicates that he was an aircraft mechanic during his active duty.  He has also indicated that during his National Guard service he was exposed to noise exposure as he remained an aircraft mechanic.  The Veteran's DD Form 214 indicates that he was an aircraft mechanic.  In a November 2010 Training Letter 10-35, the Director of the VA Compensation and Pension Service provided a Duty MOS Noise Exposure Listing, which indicates the probability of noise exposure for various service occupations.  While the Veteran's specific occupation is not listed, other seemingly similar occupations, to include tactical aircraft maintenance, shows a high probability of in-service noise exposure.  Further, the Veteran is competent to report in-service noise exposure.  See generally Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, in-service acoustic trauma is conceded.  

The Board also acknowledges the Veteran's lay statements, including his January 2009 notice of disagreement, where he provided that the noise exposure experienced during his active duty and National Guard service caused or contributed to his hearing loss and tinnitus as well as the December 2009 and July 2010 statements indicating that his hearing problems stem from the hazardous turbine engine noise emitted from military aircraft and ground power equipment in support of those aircraft.  While the Veteran may provide competent testimony as to symptoms and manifestations of a disorder, his is not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  


Turning to the medical evidence, the Veteran's August 1962 service separation examination report indicates that his ears were found to be clinically normal.  His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5(20)
5(15)
0(10)
-
5(10)
LEFT
0(15) 
0(10) 
5(15)
-
10(15)

(NOTE: Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)

The Veteran enlisted in the Air National Guard and was provided numerous periodic audiometric examinations throughout his service.  The Veteran was provided an audiogram in January 1963, which was used as a reference throughout his National Guard service and showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10(25)
15(25)
5(15)
10(20)
10(15)
LEFT
10(25) 
5(15) 
10(20)
5(15)
10(15)

The Veteran is noted as having some hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Again, the Veteran was provided numerous audiometric evaluations throughout his National Guard career.  While there is no separation examination associated with the record, a September 1985 medical examination 



found that the Veteran's ears were clinically normal and the pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
10
25
LEFT
10 
5 
25
20
25

In the accompanying Report of Medical History, the Veteran expressly denied any ear, nose, or throat trouble or hearing loss.  While the Veteran's hearing does not meet the criteria to be evaluated as a disability under 38 C.F.R. § 3.385, there is some hearing loss noted.  See Hensley, 5 Vet. App. at 159.  It is also noted that the periodic audiograms show a variation in hearing at the frequency of 6000 Hz.  

Post-service records include a November 2008 VA examination report which provides that the Veteran had normal to moderate sensorineural hearing loss in the right ear and normal to profound hearing loss in the left ear.  The examiner also noted the Veteran's assertions of tinnitus after leaving active duty when he moved to the country and his ability to "tune [ ] out" the ringing most of the time.  Significantly, the examiner opined that it was not at least as likely as not that the hearing loss and tinnitus were related to his in-service noise exposure.  In so doing, the examiner noted that the Veteran's hearing was normal upon his separation examination and during his October 1974 and August 1979 periodic National Guard audiogram examinations which indicate that his active military duty (from 1962 to 1965) did not cause any hearing loss.  The examiner also pointed to the absence of complaints for tinnitus in the Veteran's service treatment records.      

In addition, the January 2010 VA examiner indicated review of the claims file, to include multiple audiograms dating during his active duty and his time with the National Guard, and noted normal hearing sensitivity bilaterally.  The examiner noted that the Veteran was unable or unwilling to provide an onset date for his hearing loss and tinnitus.  Based upon the above, the examiner opined that it is less likely than note that the Veteran's hearing loss and tinnitus was caused by or a result of his military service.  

The Veteran submitted a July 2010 statement indicating that he could not remember a specific onset of his hearing loss due to the slow development of the problem.  He recalled some ringing in his ears, especially when trying to go to sleep, during his active duty.  He provided that this ringing seemed to go away the next day and believed that the daytime noise overrode the ringing and/or that he got used to it.  A clarifying opinion was requested, and in November 2010, the same VA examiner provided the same opinion that it is less likely than not that the Veteran's hearing loss was caused by or a result of his military service.  Reviewing these new statements in light of the previous two examinations where the Veteran was unable or unwilling to state the onset of his tinnitus (see June 2010 VA examination) and stated the onset of tinnitus was after his active duty (November 2008 VA examination), the examiner called the Veteran's credibility into question and opined that it is less likely than not that the his tinnitus was caused by or the result of his military service.  

The VA examiners based their opinions, in part, on the fact that there was no hearing loss during service.  However, as indicated above, the Veteran asserts that he had noise exposure during his National Guard service.  While the Veteran's hearing loss throughout this period did not constitute a disability per VA standards, there is still some degree of hearing loss noted during the numerous audiometric examinations taken during his National Guard service.  Moreover, these VA medical opinions did not provide any opinion as to whether the Veteran's noise exposure during his National Guard service caused or contributed to his hearing loss and/or tinnitus.  

Further, the Board also notes that Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss and tinnitus.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise-induced hearing loss.  In this case, the VA examiners did not note that there was variation at 6000 Hertz, in various periodic National Guard audiometric evaluations, and did not address whether this variation could have been indicative of noise-induced hearing loss.

It would have been helpful had the examiners brought their expertise to bare in this manner regarding medically known or theoretical causes of sensorineural hearing loss or described how hearing loss which results from acoustic trauma generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure or acoustic trauma in service as opposed to some other cause.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the foregoing, the Board finds that a clarifying medical opinion is necessary to determine the nature and etiology of the Veteran's hearing loss and tinnitus.

Accordingly, the case is REMANDED for the following action:

1. The RO should refer the Veteran's claims folder to the November 2010 VA examiner or, if she is unavailable, to another qualified VA examiner, for a clarifying opinion as to the nature and etiology of any bilateral hearing loss and tinnitus that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, National Guard records, post-service medical records, and the Veteran's own assertions.  It should be noted that the August 1962 separation examination and all other audiometric examinations taken prior to November 1967 should be converted from ASA to ISO-ANSI standards.  

The examiner should note that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran has contended that he had noise exposure in service as well as during his National Guard service.  It should be noted that he is competent to attest to factual matters of which he had first-hand knowledge.

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current hearing loss and tinnitus are causally or etiologically related to his active duty and National Guard service.  In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which result from noise exposure generally present or develop in most cases, as distinguished from how hearing loss and tinnitus develop from other causes, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause.  He or she should also state whether there has been the presence of a notch (of decreased hearing) at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz that may be indicative of noise-induced hearing loss.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2. When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  The RO should also undertake any other development it determines to be indicated.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



